Exhibit 99.2 NEWS Charter Announces Initial Results of Tender Offers and Consent Solicitations St. Louis, Missouri – January 26, 2012 – Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced the results of the tender offers by its subsidiaries, Charter Communications Operating, LLC (“Charter Operating”) and CCH II, LLC (“CCH II”), commenced January 11, 2012 for the outstanding debt securities listed below and tendered and not withdrawn by 5:00 p.m., New York City time, on Wednesday, January 25, 2012 (the “Early Tender/Consent Deadline”). Issuer CUSIP Nos. Title of Security Aggregate Principal Amount Outstanding Tender Offer Consideration(1) Consent Fee/Early Tender Payment(2) Total Consideration(1) Charter Operating 161175AA2 U16109AA5 8.000% Senior Second Lien Notes due 2012 Charter Operating 161175AG9 U16109AC1 10.875% Senior Second Lien Notes due 2014 CCH II 12502CAS0 12502CAT8 13.500% Senior Notes due 2016 (1) Per $1,000 principal amount of the applicable notes. (2) Represents a consent fee per $1,000 principal amount for the 2012 Notes and 2014 Notes and an early tender premium per $1,000 principal amount for the 2016 Notes. Holders of approximately $300 million aggregate principal amount of Charter Operating’s 8.00% second lien notes (“2012 Notes”), $294 million aggregate principal amount of Charter Operating’s 10.875% second lien notes (“2014 Notes”) and $334 million aggregate principal amount of CCH II’s 13.50% senior notes (“2016 Notes” and, together with the 2012 Notes and the 2014 Notes, the “Notes”) have validly tendered their Notes. The aggregate purchase price (including the consent fee/early tender payment listed above) will not exceed $843 million (the “Maximum Purchase Price”). The 2012 Notes and 2014 Notes validly tendered at or prior to the Early Tender/Consent Deadline were accepted for purchase today, January 26, 2012. 1 Charter Operating also solicited consents (the “Consent Solicitations”) from the holders of the 2012 Notes and 2014 Notes to proposed amendments to eliminate substantially all of the restrictive covenants and certain events of default contained in the indentures governing those Notes. The Consent Solicitations expired at 5:00 p.m. EST, on January 25, 2012. Charter Operating has received consents from holders of approximately 59.87% and 94.25% of the 2012 Notes and 2014 Notes, respectively, as of the Early Tender/Consent Deadline. The consents received are sufficient to effect the proposed amendments to the indentures governing the 2012 Notes and 2014 Notes as set forth in the Offer to Purchase and Consent Solicitation Statement, dated January 11, 2012 and the related Letter of Transmittal and Consent, pursuant to which the tender offers and Consent Solicitation are being made. The supplemental indentures effecting the proposed amendments will be binding on the holders of notes not purchased in the tender offers and Consent Solicitation. Each tender offer is scheduled to expire at 11:59 p.m. EST, on February 8, 2012, unless extended or earlier terminated (the "Expiration Date"). The payment date for any additionally tendered 2012 Notes and 2014 Notes and any 2016 Notes accepted for purchase will be promptly after the Expiration Date. Holders may obtain copies of the Offer to Purchase from the Information Agent for the tender offers, Global Bondholder Services Corporation, at (212) 430-3774 (collect) and (866) 389-1500 (toll free). Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc. and UBS Securities LLC are serving as the Dealer Managers for the tender offer. Questions regarding the tender offer may be directed to Credit Suisse Securities (USA) LLC, Liability Management Group at (800) 820-1653 (toll free) or (212) 325-5912 (collect); Citigroup Global Markets Inc., Liability Management Group at (800) 558-3745 (toll free) or (212) 723-6106 (collect) or UBS Securities LLC at (888) 719-4210 (toll free). Neither the Company, Charter Operating, CCH II, the Dealer Managers, the Information Agent nor any other person makes any recommendation as to whether holders of Notes should tender their Notes, and no one has been authorized to make such a recommendation. This announcement is not an offer to purchase, or the solicitation of an offer to sell the Notes. The tender offers may only be made pursuant to the terms of the Offer to Purchase and the related Letter of Transmittal. 2 ### Contact: Media: Analysts: Anita Lamont
